Citation Nr: 1423603	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on a period of active duty for training from July 1974 to November 1974 and on periods of active duty from March 2009 to September 2009 and from February 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

In an October 2011 rating decision, the claim of entitlement to service connection for restless leg syndrome was denied, and the Veteran filed a timely notice of disagreement.  A statement of the case was issued in April 2012, but the Veteran did not perfect the appeal.  Thus, the Board does not have jurisdiction over that issue at this time.

In November 2013, the Veteran submitted claims of entitlement to service connection for hypertension and tinnitus.  These claims have not been adjudicated by the RO and are REFERRED to the RO for appropriate action. 

Subsequent to the last adjudication of the claim by the RO, additional evidence was received, including an October 2013 letter from Dr. LB and the report of a January 2013 general medical VA examination.  See 38 C.F.R. § 20.1304 (2013).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of some, but not all, of this evidence. Id.  However, as the Board herein grants the claim on the merits, the Veteran is not prejudiced by the Board's adjudication herein, and remand to the RO for consideration of evidence for which no waiver is of record is not necessary.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, sleep apnea is related to active duty military service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 101(24) , 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for sleep apnea.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Veteran contends that his obstructive sleep apnea began in service.  The Veteran served on multiple periods of active duty, including a period from February 1, 2010 to September 30, 2010.  Service records do not report complaint, treatment, or diagnosis referable to sleep apnea.  A sleep study was performed on October 5, 2010, and obstructive sleep apnea was diagnosed.  Thus, the Veteran has a current disability of sleep apnea.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

For VA compensation purposes, service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA. Id. With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. Id.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2013).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

There is no induction examination of record prior to the Veteran's March 2009 and February 2010 periods of active duty.  Because there is no entrance examination report, the Veteran is presumed under the law to have been in sound condition upon entrance to these periods of active duty.  See 38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where an induction examination may have been conducted but where the report of that examination was not available, case treated as if the presumption of sound condition attached but was rebutted); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (noting that, by conducting both induction and separation physical examinations, the government is in best position to have reliable medical evidence about changes in a preexisting condition; if it does not, it cannot penalize the Veteran in favor of whom all doubts are to be resolved); cf. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that the presumption of sound condition "only attaches where there has been an induction examination in which the later complained of disability was not detected").  Moreover, at a February 2009 "Over 40" examination, the Veteran denied any medical or dental problems, and the examiner noted that the Veteran was in good health and deployable.

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Lay evidence alone is not sufficient to rebut the presumption.  See Paulson v. Brown, 7 Vet. App. 466, 470  (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition).  

Here, the only potential evidence that the Veteran's sleep apnea preexisted active duty is a statement by DRS, dated in March 2011, testimony by the Veteran's spouse at the November 2012 hearing, and the Veteran's subjective medical history provided at a January 2013 VA examination.  DRS specifically identifies 2008 as the year of onset for symptoms; however, he also reports that his discussions with the Veteran about his symptoms occurred because the Veteran was on duty as his assistant, although the type of service in which the Veteran was engaged is not clear.  The Board recognizes that DRS could have been recalling the Veteran's 2009 period of active duty as occurring in 2008.  The Veteran's spouse makes only a vague reference to the Veteran snoring "before" active duty  and indicates that it became worse during active duty.  At the January 2013 VA examination, the Veteran also references 2008 as when he first had symptoms, but he identifies the period of 2008/2009 as when he was on active duty.  Hence, the Board concludes that the Veteran may have remembered his dates of active duty incorrectly.  There is no medical documentation of sleep apnea at that time, or at any time until 2010.  While there is ample private treatment evidence of record, this evidence does not pertain to sleep apnea and does not reflect a diagnosis of sleep apnea prior to the Veteran's period of active duty beginning in February 2010.  Consequently, the Board determines that there is not clear and unmistakable evidence that the Veteran's sleep apnea preexisted his active service.  Therefore, service connection may only be granted on the basis of in-service incurrenc of the disability. 

Further, the Board determines that the evidence for and against the Veteran's claim is in equipoise.  The Veteran has indicated that his sleep apnea symptoms of snoring loudly and stopping breathing began while he was on active duty.  He is competent to speak to symptoms that are readily observable.  See Davidson v. Shinseki, 581 

F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, a January 2013 VA examiner indicated that there was no medical documentation of the original diagnosis for sleep apnea in the record he reviewed, but if there were such evidence of a diagnosis made during active duty or within one year of active duty, then the examiner would opine that it is at least as likely as not that the sleep apnea was related to military service   As discussed, a sleep study was performed just five days after the Veteran's release from active duty in September 2010.  Further, an October 2013 letter from Dr. LB who diagnosed the sleep apnea states that the Veteran was seen at the Sleep Clinic on September 29, 2010 at which time he was clinically diagnosied with sleep apnea, which was later confirmed by the October 5, 2010 sleep study.  She added that it is her medical opinion that the Veteran had had sleep apnea for quite some time prior to his initial visit with her.  

In light of the above evidence, the Board finds that it is at least as likely as not that the Veteran's current sleep apnea first manifested during a period of active duty.  Entitlement to service connection for sleep apnea is, therefore, granted.


ORDER

Entitlement to service connection for sleep apnea is granted.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


